Title: To Benjamin Franklin from Henrÿ Dubois, 25 February 1779
From: Du Bois, Henrÿ
To: Franklin, Benjamin


Monseigneur
Amsterdam le 25. fever. 1779
Les offres gracieuses que votre Excellence a daigné me faire lorsque j’eus l’honneur de la voir dans mon voyage de paris au mois de mars dernier, me donne la Confiance de lui marquer que jusqu’a présent je n’ai pas été assez heureux de trouver l’occasion de lui être utile; sauf celle d’aider M. Wallisch et Mr. hancock, de posmoute, en les recommandant a M. Grand, Banquier ici et votre Correspondant, qui les a satisfait, et leur a rendu à ma sollicitation, tous les services qui dependoient de lui, vis avis Made. Anna Magrath, chez laquelle ont logé ces Messieurs, et où logent ordinairement tous les Capitaines des navires venant de l’amérique. Comme je suis dans le cas de leur fournir divers articles de mon Commerce, J’ai recours, a Votre Excellence, pour la suplier de vouloir bien me faire la grace de faire passer par sa premiere dépeche, la lettre ci jointe a son adresse. J’ai lhonneur de vous faire part, Monseigneur que le navire du Capite. Moses Grinnell, the sale et Bikky, de Boston, destiné pour notre port, a dû rentrer a Rotterdam, et est a la veille de partir pour sa destination.
Je suis avec un trés profond respect Monseigneur De Votre Excellence Le très humble et très obeissant serviteur
Henrÿ Dubois Negt. à Amsterdam
 
Notations: henry Dubois amsterdam 15 fr. 1779. / Dubois Feb. 15. 79
